UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-553



IN RE: DANA S. GRAHAM,

                                                         Petitioner.




        On Petition for Writ of Mandamus.    (CA-91-752-3)


Submitted:   July 25, 1996                 Decided:   August 7, 1996

Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Dana S. Graham, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     The Petitioner filed a petition for a writ of mandamus asking

this court to review decisions by a United States magistrate judge

and this court. Mandamus relief cannot be used as a substitute for

appeal. See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). The Petitioner also asked this court to order the Attorney

General of Virginia to refrain from raising certain arguments in

response to a state prisoner's habeas corpus petition. Federal

courts have no general power to compel action by state officials.
See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988); Gurley v.
Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.

1969). Accordingly, although we grant Petitioner leave to proceed

in forma pauperis, we deny his petition for a writ of mandamus. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2